BNNN NNN NN BB OH Be oe oe eo op
or roe ONHKR DH OA GBH Bw HS

Oo Ot A OF PF WwW NM BH

 

 

j

 

NC FLED "REE
... ENTERED | eee severe
COUNSEL PARTIES OF RECORT

  
 

 

 
       

 

 

oN |

 

ROGER A. BERGMANN DEC 26 2019
STATE BAR NO, 733 nae
A PROFESSIONAL CORPORATION CLERK US DISTRICT COURT
4947 W. LAKERIDGE TERRACE LANE ay. DISTRICT OF er
RENO, NV 89509 ; . At). DEPUTY
Seah f
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA
— eS REE

THE UNITED STATES OF AMERICA,

Plaintiff, . IN EQUITY

V5, 3:73-cv-0003-LDG

ORR WATER DITCH COMPANY, et, al,

Defendant.
/

AGREEMENT OF FUNDING PARTIES FOR APPROVAL OF TRUCKEE RIVER
OPERATING AGREEEMENT BUDGET FOR FISCAL, YEAR OCTOBER 1, 2019 TO
SEPTEMBER 30, 2020.
Pursuant to Section 2.C.3 of the Truckee River Operating Agreement
dated September 6, 2008 the required approval is needed of a majority of the ’
three Funding Parties, to wit: The United States of America, the State of -
California and the State of Nevada.

The Federal Water Master, Chad Blanchard, the designated

“Administrator,” herein, submits to the Court, that the Court previously

approved by Order signed April 3, 2019, the “tentative” budget for the fiscal
year October 1, 2019 to September 30, 2020, and how resubmits that budget
as his “proposed” budget for the fiscal year October 1, 2019 to September 30,

2020. This Agreement fs signed by the required majority of the Funding

. i

 

 
oe © IG Oe wD NH BH

RN N NN NN NM NH FF OB fo oP of of pp
oy a We Gb BR oO e& OW HA oF bh Ow NM EO

 

 

Parties, and is attached hereto as Exhibit (A), The proposed budget is the
sur of $1,500,000.00, which sum will be paid from the Funding Parties per .
their previously agreed percentages as follows:

United States of America $ 600,000.00

State of Nevada 600,000.00
State of California 300,000.00
$1,500,000.00

The Federal Water Master is asking for the Court to approve this proposed
budget. ‘ ‘ ‘
} The Federal Water Master, Chad Blanchard, also submnits for
approval by the Funding Parties, his proposed tentative budget for the
Truckee River Operating Agreement for fiscal years October 1, 2020 to
September 30, 2021, as Exhibit “B” attached hereto. The projected budget is
the sum of $1,500,000.00, which sum will be paid from the assessment of the
Funding Parties per their previously agreed to percentages as follows:

United States of America $ 600,000.00

State of Nevada 600,000.00
State of California 300,000.00
+ $1,500,000.00

The Federal Water Master, Chad Blanchard, also submits for approval by the |
Funding Parties, his proposed tentative budget for the fiscal year October 1, |
2021 to September 30, 2022, as Exhibit “C” attached hereto, The projected — .
budget is the sur of $1,500,000.00, which sum will be paid from the

assessment of the Funding Parties as follows:

United States of America $ 600,000.00

State of Nevada 600,060.00
State of California 300,000.00
$1,500,000.00

 

 
oO 4h Oe WwW NH BR

 

 

These proposed tentative budgets are designed to give the Parties notice,
and ample time to prepare for fature budgets for the Truckee River
Operating Agreement and the Water Master proposes to continuously
provide two years of “tentative” budgets along with the “proposed” current ,
budget. Signatures to this Agreement are not bound by these budgets, as
costs and expenses may vary from year to year as circumstances may change,
and actual budgets are submitted each year, Any and all surpluses of income
over expenses shall be held by the Federal Water Master ina “reserve
contingency” find to be used for any budget short falls or unanticipated
expenses,

The Federal Water Master, Chad Blanchard, also submits to the

Court, for its approval the audited Financial Report for Administration of the |
‘Truckee River Operating Agreement filed for the fiscal year October 1,2019 -
to September 30, 2019,

This Agreement may be executed in two or more counterparts -
(including by facsimile or by an electronic scan delivered by electronic mail),
each of which shall be deemed an original, but all of which together shall be
considered one and the same agreement, and shall become effective when
counterparts have been signed by the majority of the Funding Parties hereto
and delivered to the other Funding Parties, it being understood that the
majority of the Funding Parties need not sign the same counterpart,

By executing this document, the parties hereby give their approval

of the Budget as submitted, and submit the same to the Court for its approval.

 

 
oO “1 a OF me w NH OH

 
  

 

 

Al, ’
DATED THIS__& "__DAYOF C)ovemnboer 2019,

U.S. DISTRICT COURT WATER MASTER

wy, bolero D

CHAD BLANCHARD

ROGER A. BERGMANN, A PROFESSIONAL CORPORATION

 
 
 

Rog see A Bergmann, Attorney for
U S. District Court Water Master

UNITED STATE OF AMERICA

BY:
Print Name

Tithe:
Dated:

STATE OF NEVADA

» Zi WiloeLe.

Print Name: 777-4 td bon PE.

Title; Ae fy Sta te fagcaver
Date MLZ M/9

 

 

 
o Oo A Hk WwW NH RM

NNN NHN NHN DH eH BH Be Be fp pp
ony AO e WH EH OO MY A Hh wm wD DB Oo

 

 

STATE OF CALIFORNIA

By: . ga

Print Name
‘7 * i Ag.

“5
FRO

Vaden
Cyhe

 

 

 

APPROVED BY THIS COURT.

pare, Nero. 1.5 t 2.626

Lond Bons

United States District Judge’

 
Exhibit "A"

In Equity 3:73-cv-0003-LDG
U.S, District Court - Chad J Blanchard, TROA Administrator
Trackee River Operating Agreement Administration

Proposed Budget
Statements of Revenues, Expenses and Retained Earnings
Fiscal Year ending September 30, 2020

Budgeted Revenues
Administrative Fees - United States
Administrative Fees - State of Nevada
Administrative Fees ~ State of California

Total Budgeted Revenue

Budgeted Expenses
Computer Consulting, Software & Licensing
Depreciation
Habitat Restoration Fund
Hearing Officer
Payroll Taxes
Professional, Legal & Audit Fees
Rent, Telephone, Supplies & Overhead
RiverWare Modeling & Technical Consulting
Stream Gaging & Telemetry Data Retrieval
Travel & Conference
TROA Administration Staff & Benefits
Total Budgeted Operating Expenses

Budgeted Net Income (Loss)
Item Not Affecting Working Capital (Depreciation)

Total Budgeted Working Capital Provided
Working Capital Applied To Budgeted Equipment Acquisitions

Budgeted Increase (Decrease) in Working Capital

$600,000
$600,000
$300,000

$1,500,000

$101,302
$39,157
$53,927
$35,000
$35,356
$80,500
$105,950
$320,000
$108,670
$17,850
$626,346
$1,524,057

~$24,087
39.157

$15,099
217,067

“$1,967

}

 
Exhibit "B"

In Equity 3:73-cy-0003-LDG
U.S. District Court - Chad J Blanchard, TROA Administrator
Truckee River Operating Agreement Administration

Tentative Budget
Statements of Revenues, Expenses and Retained Earnings
Fiscal Year ending September 30, 2021

Budgeted Revenues
Administrative Fees ~ United States
Administrative Fees ~ State of Nevada
Administrative Fees - State of California

Total Budgeted Revenue

Budgeted Expenses
Computer Consulting, Software & Licensing
Depreciation
Habitat Restoration Fund
Hearing Officer
Payroll Taxes
Professional, Legal & Audit Fees
Rent, Supplies & Overhead
RiverWare Modeling & Technical Consulting
Stream Gaging & Telemetry Data Retrieval
Travel & Conference
TROA Administration Staff & Benefits.
Total Budgeted Operating Expenses

Budgeted Net Income (Loss)
Item Not Affecting Working Capital (Depreciation)

Total Budgeted Working Capital Provided
Working Capital Applied To Budgeted Equipment Acquisitions

Budgeted Increase (Decrease) in Working Capital

$600,000
$600,000
$300,000

$1,500,000

$82,852
$47,499
$55,275
$35,000
$38,827
$84,880
$108,647
$300,000
$114,441
$18,296
$658,298
$1,544,016

$44,016
47,499

$3,483
-20,000

$16,517

 
Exhibit "C"

In Equity 3273-ev-0003-LDG
U.S, District Court «Chad J Blanchard, TROA Administrater
Truckee River Operating Agreement Administration

Tentative Budget
Statements of Revenues, Expenses and Retained Earnings
Fiseal Year ending September 30, 2022

Budgeted Revenues
Administrative Fees ~ United States
Administrative Fees - State of Nevada
Administrative Fees ~ State of California

Total Budgeted Revenue

Budgeted Expenses
Computer Consulting, Software & Licensing
Depreciation
Habitat Restoration Fund
Hearing Officer
Payroll Taxes
Professional, Legal & Audit Fees
Rent, Supplies & Overhead
RiverWare Modeling & Technical Consulting
Stream Gaging & Telemetry Data Retrieval
Travel & Conference
TROA Administration Staff & Benefits
Total Budgeted Operating Expenses

Budgeted Net Income (Loss)
Item Not Affecting Working Capital (Depreciation)

Total Budgeted Working Capital Provided
Working Capital Applied To Budgeted Equipment Acquisitions

Budgeted Increase (Decrease) in Working Capital

$600,000
$600,000
$300,000

i

$1,500,000

$86,995
$49,874.
$54,325
$35,000
$42:641
$89,124
$107,600
$300,000
$115,022
$18,754
$691,911
$1,591,246

49.874

$41,372
20,000

$61,372

 
